HARALSON, J.
The account of the receiver was excepted to on the grounds, because the receiver did not present vouchers to sustain his disbursements, and because the expenses were not shown to have been reasonable, and, as to some of them, that they were not proved.
The ruling of the chancellor, in sustaining an exception to the register’s report, with respect to the amount due complainant on his mortgage debt, is not a matter that can be reviewed on an appeal of E. Broughton as receiver. He was not a party to this bill, and he had no interest in the contest involving the amount due the complainant on his mortgage debt. Furthermore, his appeal is not from that decree, but from the decree of January 16, 1906, which to some extent affected his right to compensation. His assignments of error, therefore, relating to the decree ascertaining the amount of complainant’s mortgage debt, must be disregarded.
The other assignments of error by Broughton, as receiver, relate to the said decree of January 16, 1906, in which the chancellor ordered that the proceeds of the sale of the property, which amounted to $764.70, be first applied to complainant’s debt, which he had theretofore ascertained to be $617, and the costs of this litigation which he ascertained to be $65.50, and the balance to be applied by the receiver to his compensation. By this decree, the chancellor overruled exceptions to the register’s report, which showed that Broughton’s compensation as receiver should be $245.50.
It appears by the record that the complainant has prosecuted a cross-appeal, assigning as error the overruling of his exceptions to the following items, to-wit: $50 attoriey’s fee, $50 to McMillan, and $112.50 for certain services rendered by the receiver himself, in looking after the property, aggregating $212.50, which amount was included in the $245.50 allowed to the receiver by *375tbe register. These exceptions to the register’s report should have been sustained, for lack of proof to support them. If these exceptions had been sustained, and the items stricken, as should have been done, the receiver would be entitled to retain only $83 of the fund in his hands, whereas, under the decree appealed from, he was allowed to retain the sum of $81.80, making $48.80 more than he was entitled to.
It follows, therefore, that if the decree of the chancellor was erroneous, it was error without injury to the receiver.
As complainant under this decree gets the whole of his debt, and all the costs paid out of the fund in the receiver’s hands, no injury resulted to him, from this decree, notwithstanding the chancellor committed an error in overruling his exceptions to the register’s report.
It results, that neither of the appealing parties can take anything by their respective appeals.
A."firmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.